Per Curiam. Appellant, Josephus Brown, by his attorney John W.Achor, has filed a motion for a rule on the clerk. The motion states that the transcript was tendered to the Clerk of this Court within the time ordered by the Circuit Court of Pulaski County. However, the notice of appeal was filed on July 15,1982 and appellant had 90 days to either file the transcript or file for an order extending the time to complete and file the transcript. Neither was filed within 90 days. Thus, the record in this appeal was not timely filed. No good reason is given for the delay in filing. Therefore, we deny the motion. If an affidavit attached to the motion had stated that the attorney had made an error or had been careless in the computation of time, or had given any good cause for the delay, the motion could have been granted. In a per curiam opinion regarding belated appeals tendered February 5, 1979,265 Ark. 964, we discussed the problem of an untimely tender of a record caused by the attorney. We decided that we have no alternative but to grant the motion for relief in such a case. However, we pointed out that a copy of the opinion would be forwarded to the Committee on Professional Conduct as is our practice. This denial of a belated appeal is without prejudice. If good cause is shown later, we can grant the motion.